PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MARATHE et al.
Application No. 14/140,643
Filed: 26 Dec 2013
For Append-Only B-Tree Cursor

:
:
:	DECISION ON PETITION
:
:



This is a decision on the renewed petition filed on February 19, 2021 pursuant to 37 C.F.R. § 1.53(c)(2), requesting the conversion of this application to a provisional application.  

The renewed petition pursuant to 37 C.F.R. § 1.53(c)(2) is DISMISSED.

An original petition pursuant to 37 C.F.R. § 1.53(c)(2) was filed on January 14, 2014, the $400 petition fee was charged to Deposit Account number 19-0036 on December 16, 2020 as authorized on the status request received on December 20, 2017, and the original petition was dismissed via the mailing of a decision on December 21, 2020.

The relevant procedural history is as follows:

Applicants filed this application on December 26, 2013 as a non-provisional application.  Included on initial deposit were, inter alia, a Utility Patent Application Transmittal sheet, three pages of claims, the utility patent application search fee, the utility patent application examination fee, and the basic filing fee for a utility patent application.

The USPTO mailed a filing receipt in application number 14/140,643 on January 7, 2014, which indicates, in pertinent part, “[r]eceipt is acknowledged of this non-provisional patent application” and that the application number 14/140,643 has been assigned to this application.

Applicants filed application number 14/155,315 on January 14, 2014, along with an Application Data Sheet (ADS) that contains the following ineffective benefit claim on the third page:


    PNG
    media_image2.png
    147
    747
    media_image2.png
    Greyscale


Applicants filed the original petition pursuant to 37 C.F.R. § 1.53(c)(2) in application number 14/140,643 on January 14, 2014, requesting the conversion of this application from a non-provisional application to a provisional application.

The USPTO mailed a filing receipt in application number 14/155,315 on January 31, 2014, which indicates this filing has been assigned an application number of 14/155,315, and the aforementioned attempt to include a domestic benefit claim was not recognized by the USPTO.

The USPTO mailed a non-final Office action in application number 14/140,643 on September 3, 2015, which set a shortened statutory period for reply of three months.  

Application number 14/140,643 became abandoned for failure to reply in a timely manner to the aforementioned non-final Office action.  No response was received, and no extensions of time under the provisions of 37 C.F.R. § 1.136(a) were requested.  Accordingly, the above-identified application became abandoned on December 4, 2015.

The USPTO mailed a notice of abandonment in application number 14/140,643 on April 7, 2016 which sets forth, in pertinent part, “[c]onfirmation Abandonment made by attorney Mr. John Curry, on 03/25/2016, at telephone number (202) 772-8543.

Applicants submitted a first status inquiry letter in application number 14/140,643 on March 13, 2017, inquiring as to the status of the original petition pursuant to 37 C.F.R. § 1.53(c)(2).

Applicants submitted a second status inquiry letter in application number 14/140,643 on December 20, 2017, inquiring as to the status of the original petition pursuant to 37 C.F.R. § 1.53(c)(2).

The USPTO mailed both a notice of allowability and a notice of allowance and fee(s) due on November 4, 2016 in application number 14/155,315.

Applicants submitted both the issue fee and form PTOL-85b in application number 14/155,315 on February 1, 2017.  The latter was signed by one Harish Ruchandani.

Application number 14/155,315 issued as U.S. patent number 9,594,786 on March 14, 2017.

The decision mailed on December 21, 2020 indicates the original petition pursuant to 37 C.F.R. § 1.53(c)(2) was dismissed as moot since application number 14/140,643 is abandoned.

On renewed petition, Applicants argue the conversion of application number 14/140,643 is not a moot issue, since the conversion of application number 14/140,643 to a provisional application would “allow for the intended priority claim in the ‘786 patent (application number 14/155,315) to be recorded.”  Applicants further argue that the conversion of application number 14/140,643 to a provisional application is also not a moot issue for the additional reason that the conversion would permit the later filed application (which issued as patent number 9,594,786) to claim the benefit of the earlier-filed application without shortening the Patent Term of patent number 9,594,786.

Applicant’s arguments have been given careful consideration, and have been deemed to be unpersuasive.

First, when the USPTO mailed a non-final Office action in application number 14/140,643 on September 3, 2015, it appears Applicants were aware of the impended deadline for providing a response.  The undersigned has reviewed the written record, and there is nothing in the record that would suggest that the mailing was returned to the USPTO or that Applicants failed to receive the Office action.  

Yet it does not appear that Applicants submitted a response to the non-final Office action.  Instead, Applicants permitted 

Moreover, there is nothing in the record that suggests Applicants brought the matter of this unresolved attempt to convert application number 14/140,643 to the attention of the Examiner in application number 14/140,643 or the Examiner in application number 14/155,315.

Second, Applicants permitted application number 14/155,315 to issue as a patent while the conversion of application number 14/140,643 remained unresolved.  The undersigned has reviewed the file history in the electronic record that is associated with application number 14/155,315, and has found no instance where Applicants mentioned the fact that the conversion of application number 14/140,643 remained unresolved.

All records show the Applicants were aware of the requirement to respond to a non-final Office action in application number 14/140,643 yet permitted the application to become abandoned while the conversion of the same remained unresolved, and Applicants further secured the issuance of application number 14/155,315 while the conversion of application number 14/140,643 remained unresolved.

While the undersigned notes two status request letters were submitted in application number 14/140,643, it is not clear why Applicants took no measure to keep application number 14/140,643 pending, failed to notify either Examiner of this issue, and took no measure to withdraw application number 14/155,315 from issuance while this matter remained unresolved.

For these reasons, this renewed petition is DISMISSED.

Any response to this decision must be submitted within TWO MONTHS from the mail date of this decision.  Extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “second renewed petition pursuant to 37 C.F.R.    § 1.53(c)(2).”  This is not a final agency action within the meaning of 5 U.S.C § 704.
1 hand-delivery,2 or facsimile.3  If Applicant has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-Web.4
If responding by mail, Applicants are advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries concerning this decision may be directed to Attorney Advisor Paul Shanoski at 571-272-3225.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
    

    
        1 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        2 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        3 (571) 273-8300: please note this is a central facsimile number.  
        4 https://www.uspto.gov/patents/apply.